Title: To James Madison from Charles Pinckney, [4] November 1802
From: Pinckney, Charles
To: Madison, James


Dear Sir
November 6: [4] 1802 In Barcelona
In my last I informed you of my being here with the Court & of my having laid before the King through his Secretary of State the several subjects therein mentioned. I waited for sometime to see if I might not hear from you & recieve your Instructions on the subject of the American Vessels detained at Monte Video & of the representations I have recieved from Buenos Ayres on behalf of the persons interested, but not having done so & as the Court are soon to remove to Valencia I thought it adviseable to make an application to the King through his Secretary copies of which are inclosed in the original of this.
I am not very sanguine that any benefit will be derived to the concerned from this application as I expect the usual answer which is “that Enquiries will be made from the Spanish Officers in that country” & as this will take a considerable time I see no immediate prospect of relief but from the Convention I have formed, before the Commissioners to be appointed under which, their cases may be brought and such as are entitled to Relief will probably find it. In the interim every thing that can be done here to relieve them has been attempted. I believe it will be found that the Floridas are not included in the Cession of Louisiana or considered so by Spain. New Orleans is & it will remain for You to have the Goodness to say whether I am to move further in this Business or whether the Florida’s will still be considered as a desireable acquisition. The application respecting the Navigation of the Mobille has been duly attended to & the result will be transmitted as soon as I recieve it.
Upon considering the Convention I [had] the honour to transmit you by Mr Codman it appears to me every day more & more desireable to adopt it, as the only speedy mean of relief to many of our suffering citizens—& to transmit such instructions respecting the prizes by the french & the condemnations of their consuls in the Ports of Spain as may appear to You to be proper. Perhaps it might be well to compromise them or to offer to do so for a fixed sum to be paid by Spain in instalments in example of our Convention with Great Britain or for a grant of particular commercial privileges & leave our Government to settle with the concerned. At any rate I believe in the End Spain will make some amicable arrangement, but she considers it as a very hard case & I think will be more likely to do so when she has first settled for the claims arising from Spanish Spoliations. It has not been suggested to me by any of them, nor am I authorised to say, that if we are willing to compromise for a fixed sum or commercial privileges that Spain will agree to it but if other propositions fail perhaps it might not be amiss to think of some thing like this as we have ourselves done it in the case of Great Britain.
Since I have been on the Mediterranean & made some Enquiry here I find our differences with Tripoli are seriously injurious to our commerce not only in the rise of insurance but in lessening the number of our Vessels that would otherwise be employed & in giving the preference for freight & passage to other Bottoms. It is said also that if we had a number of smaller armed Vessels that could go into shallow water & be occasionally rowed by Sweeps, that it would benefit our commerce very much—the danger, or at least the greatest Danger to be apprehended, being from the Tripoline small Vessels which go into shallow water & row with Ease. I wrote you in my last that not only the Royal Family of Spain but the King and Queen of Etruria are here also & I now inform you that sometime in this month they go for some weeks to Valencia—from thence to Carthagena & that part of Spain where the Etrurian Family are to embark for Leghorn & that it will probably be March before they return to Aranjuez or to any of their fixed residences where much Business can be done. This being the case & as I do not expect to recieve the determination of the Senate or Your instructions on the subject before the middle of February & as Barcelona is nearly half way to Rome: Mr Graham & myself are both of Opinion that this is the best time for me to avail myself of the goodness of the President & take a short trip to Rome, going by land from hence to Marseilles & Toulon & from thence by water to Genoa or Leghorn & returning from Naples to Alicante by water which will place me very near to Madrid & where I am hopeful I will return before the Court can arrive there. I therefore propose to set out in a few days for Italy from hence & hoping to find a Vessel going from one of the ports direct to Leghorn to shorten my Journey very much. As our Frigates are continually going up & down the Mediterranean with convoys I have requested Commodore Morris, if one is in the neighbourhood of Naples in the beginning of January to suffer her to take me on board & land me at Alicante the nearest Port to Madrid so as that I might return there as quickly as possible & I am hopeful to do so before the King returns to Aranjuez. During the time I am absent I am confident nothing material can be done as the King in making the Tour of this part of his Dominions will be continuelly changing his residence & his ministers in a state of hurry & it is for this reason I have chosen it as the most proper time to avail myself of the Presidents permission. I have mentioned the subject to the King & Mr. Cevallos the Secretary of State & informed them that Mr. Graham will remain in Madrid charged in my absence should any unforeseen Event occur to make this interference necessary, but that I hoped to return before the King. I have also mentioned the same to the Prince of Peace. I trust my short View of the ports & parts of Italy I expect to see will not be wholly unuseful or uninteresting to the United States. I remitted You by Mr Codman a statement of the commercial regulations of Spain & Portugal as they affected us & in this Tour I shall endeavour to collect & send You the best information I can on the subject of the Italian Regulations.
I mentioned to you in my last from this place the representation made to me by Mr Cevallos on the subject of an abusive publication in one of our papers. I now inclose it to you with my answer to him which I trust will meet your approbation. I have the honour to be always with the greatest regard & most affectionate respect Dear Sir Yours Truly
Charles Pinckney

Please present me respectfully & affectionately to the President.
I shall attend to what You request respecting Mr Willis. I believe him a worthy man & respectable in his Office & connections here & that his absence was necessary. He tells me he has written you & I have desired him to furnish me with a statement of his reasons for his absence which, when I recieve I will forward to You.
Tripoli has made peace with Sweden for 150,000 Dollars & 8000 Dollars per annum.
 

   
   RC, duplicate, and three enclosures (DNA: RG 59, DD, Spain, vol. 6). Date of RC corrected here on the basis of internal evidence and the date of the duplicate, 4 Nov. 1801 [1802]. RC docketed by Wagner as received 17 Mar. Duplicate in a clerk’s hand, except for Pinckney’s complimentary close and postscript. The postscript on the RC differs from that on the duplicate (see n. 6). For enclosures, see nn. 2 and 5.



   
   Pinckney to JM, 20 Oct. 1802.



   
   Pinckney enclosed a copy of his 29 Oct. 1802 letter to Cevallos (4 pp.) requesting prompt justice for the Mercury and other American ships detained at the Río de la Plata and covering a detailed classification of the several ships and the history of how they came to be in the region. The latter document is now located in the spoliations records at the National Archives (DNA: RG 76, Spain, Treaty of 1819, Misc. Records, ca. 1801–24; 3 pp.). Both Pinckney’s letter and its enclosure are docketed as received in Pinckney’s 6 [4] Nov. dispatch.



   
   See JM to Pinckney, 30 Mar. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:86–87, 88 n. 4).



   
   Contrary to Pinckney’s assertion, Graham did not agree; see his letter to JM, 28 Nov. 1802.



   
   Pinckney enclosed a copy of Cevallos’s 17 Oct. letter to him (2 pp.; in Spanish; translated and docketed by Wagner), complaining of letters insulting to the Spanish government and nation that were published in Philadelphia newspapers. Cevallos enclosed an example (not found) and expressed the king’s dismay that the U.S. government tolerated such publications. Pinckney replied on 29 Oct. 1802 (2 pp.), explaining that as much as he and the government regretted such incidents, “the only constitutional & Regular mode” of dealing with them was for injured nations and individuals to prosecute for libel in the appropriate courts, and he further assured Cevallos that “Such indecent Publications” were considered by “all the discreet & Respectable inhabitants” of the U.S. as “Entirely the Productions of weak & intemperate minds, & as Entitled to no kind of Credit or Respect whatsoever.”



   
   In place of the following paragraph in the RC, the duplicate reads: “The letter & papers respecting the Ships at Monte Video are inclosed in the Original sent to Bourdeaux to be forwarded from thence.”



   
   See Pinckney to JM, 6 Nov. 1802 (second letter), and n. 1.


